Citation Nr: 0920208	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  01-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a left ankle condition service connection claim.

2.  Entitlement to service connection for a chronic liver 
disease, to include Hepatitis C.

3.  Entitlement to service connection for indigestion or 
other gastrointestinal disorder, claimed as chest pain and 
pressure.

4.  Entitlement to service connection for heart palpations.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for left shoulder 
arthritis.

8.  Entitlement to service connection for left hip arthritis.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to 
February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
chronic liver disorder, to include Hepatitis C.

In addition, the Veteran appeals from a January 2003 rating 
decision of the Montgomery, Alabama RO that denied service 
connection for nine separate claims including hypertension, 
indigestion, heart palpations, kidney problems, depression, 
left shoulder osteoarthritis, left hip degenerative joint 
disease, bronchitis and hemorrhoids.  This January 2003 
rating decision also denied the Veteran's request to reopen 
his left ankle service connection claim.

In December 2005 the Board remanded this appeal for 
additional development and adjudication.

The Board's remand was in part for efforts to clarify the 
issues with which the Veteran disagreed and for issuance of a 
statement of the case as to those issues.  In March 2006, the 
Appeals Management Center (AMC) asked the Veteran for this 
clarification, but he did not respond.  In March 2009, the 
AMC issued a statement of the case with regard to all issues 
considered in the January and April 2003 rating decisions.

The record does not show that the Veteran submitted a 
substantive appeal in response to the statement of the case; 
however, the AMC has certified all of the issues as being on 
appeal.  The filing of a substantive appeal is not a 
jurisdictional requirement.  Jurisdiction over claims vests 
in the Board when the agency of original jurisdiction (AOJ) 
certifies those claims for appeal after issuing a statement 
of the case, regardless of whether a substantive appeal has 
been submitted.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. 
App. Apr. 17, 2009); Gonzales-Morales v. Principi, 16 Vet. 
App. 556 (2003).

The Veteran made a claim for service connection for 
tuberculosis (TB) in June 2000.  This matter is referred to 
the agency of original jurisdiction for further development 
and adjudication.

The appeal is REMANDED to the RO via the AMC.  The Veteran 
will be advised if further action is required on his part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between a current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

VA is not required to provide an examination prior to 
reopening the left ankle claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).

The Veteran, on a variety of occasions, has reported that his 
claimed conditions were incurred in service and that he has 
suffered a continuity of symptomology since service.  His 
voluminous medical records document regular treatment for a 
variety of conditions.  Unfortunately, with the exception of 
his chronic liver disease claim, no VA examinations have been 
conducted during the course of developing his claims.  
Examinations are needed to determine what current 
disabilities the Veteran suffers from, and whether any of 
these disabilities are related to his service. 

In a September 2000 VA general medication examination, the 
Veteran reported that he has been unemployed since 1989 and 
has been receiving Supplemental Security Insurance (SSI) for 
"multiple medical problems" since that time.  The actual 
decision by the Social Security Administration (SSA), and the 
medical records on which that decision was based, are not of 
record. These records are potentially pertinent to the claims 
of entitlement to service connection.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A November 1993 VA treatment note refers to previous 
treatment for hypertension at St. Francis Hospital in 
Columbus, Georgia.  These records are not located in the 
claims folder.  As they may provide evidence in support of 
the Veteran's claim, they must be obtained.  38 U.S.C.A. 
§ 5103A.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The Veteran has not received proper VCAA notice under 
Pelegrini and Dingess for the claims enumerated above.  As 
these claims are being remanded for other reasons, VA will 
have an opportunity to provide such proper notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran has not been provided with this notice in regard 
to his appeal to reopen the claim for service connection for 
a left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with VCAA notice letter with regard the 
claims enumerated above, except for liver 
disease.  This notice letter should be 
complaint with both Pelegrini and Dingess.

He should be provided with notice of the 
reasons of the prior denial of service 
connection for a left ankle condition, and 
the evidence needed to reopen the claim.

2.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
disability benefits.  Any records received 
should be associated with the claims 
folder.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  The RO/AMC should take the necessary 
steps to obtain records of the Veteran's 
treatment for hypertension at St. Francis 
Hospital in Columbus, Georgia.

The Veteran is advised that to obtain 
these records, it may be necessary for him 
to provide written authorization to VA.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

4.  Following the completion of the 
development listed above, the Veteran 
should be afforded a VA examination with 
an appropriate examiner to determine 
whether he suffers from: a 
gastrointestinal condition, a cardiac 
condition, a kidney condition, a 
psychiatric condition, a left shoulder 
condition, a left hip condition, 
hypertension, bronchitis, or hemorrhoids; 
and whether there is a relationship 
between any of these conditions and 
service.

For each of these claims, the examiner 
should provide an opinion as to whether 
any current disability is at least as 
likely as not (50 percent probability or 
more) the result of a disease or injury in 
service.  

The examiner should provide a rationale 
for each such opinion.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report or in an addendum 
that the file was reviewed.  All indicated 
diagnostic testing and diagnostic studies 
should be undertaken.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




